Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 1 of 28 PageID: 3




                                EXHIBIT 1
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 2 of 28 PageID: 4



Yongmoon Kim (NJ Atty. ID #026122011)
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201) 273-7117
ykim@kimlf.com

Ronald I. LeVine (NJ Atty. ID #278801972)
ron@ronlevinelaw.com
Eileen L. Linarducci (NJ Atty. ID #030891983)
elinarducci@ronlevinelaw.com
LAW OFFICE OF RONALD I. LEVINE, ESQ.
210 River Street, Suite 11
Hackensack, New Jersey 07601
Tel. (201) 489-7900
Fax (201) 489-1395

Attorneys for PlaintiffDavid M. Liebman


                                                         SUPERIOR COURT OF NEW JERSEY
DAVID M. LIEBMAN, on behalf ofhimself and                 LAW DIVISION: ESSEX COUNTY
those similarly situated,
                                                                     Civil Action
                      Plaintiff,
                                                             Docket No. ESX-L-4578-21
               VS.
                                                                     SUMMONS
MRS BPO, L.L.C.; SECOND ROUND SUB
LLC; and JOHN DOES 1 to 10,

                      Defendants.



From The State of New Jersey To The Defendant(s) Named Above:

        The plaintiff, named above, have filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at
http://www.judiciary.state.nj. us/prose/101 53 deptyclerklawrefpdf.) If the complaint is one in
                                           Page 1 of 2
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 3 of 28 PageID: 5



foreclosure, then you must file your written answer or motion and proof of service with the Clerk
of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing
fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement
(available from the deputy clerk of the Superior Court) must accompany your answer or motion
when it is filed. You must also send a copy of your answer or motion to plaintiffs' attorneys
whose names and addresses appear above, or to plaintiffs, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion
(with fee of $175.00 and completed Case Information Statement) if you want the court to hear
your defense.

          If you do not file and serve a written answer or motion within 35 days, the court may
 enter a judgment against you for the relief plaintiffs demands, plus interest and costs of suit. If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

         If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
with contact information for local Legal Services Offices and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http ://www. udic ary .state .11j. us/prose/10153 deptycl erklawref. pdf.

                                              /s/ Michelle M. Smith
Dated: June 15, 2021                          Michelle M. Smith
                                              Clerk of the Superior Court of New Jersey

Name of Defendant to be served:                MRS BPO,

Address of Defendant to be served:             do Jeffrey M. Freedman
                                               1930 Olney Avenue
                                               Cherry Hill, New Jersey 08003




                                            Page 2 of 2
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 4 of 28 PageID: 6



Yongmoon Kim (NJ Atty. ID #026122011)
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201) 273-7117
ykim@kimlf. corn

Ronald I. LeVine (NJ Atty. ID #278801972)
ron@ronlevinelaw.com
Eileen L. Linarducci (NJ Atty. ID #030891983)
elinarducci@ronlevinelaw.com
LAW OFFICE OF RONALD I. LEVINE, ESQ.
210 River Street, Suite 11
Hackensack, New Jersey 07601
Tel. (201) 489-7900
Fax (201) 489-1395

Attorneys for Plainti jDavici M. Liebman


                                                           SUPERIOR COURT OF NEW JERSEY
DAVID M. LIEBMAN, on behalfofhimselfand                     LAW DIVISION: ESSEX COUNTY
those similarly situated,
                                                                     Civil Action
                      Plaintiff,
                                                                     Docket No.
               VS.
                                                             CLASS ACTION COMPLAINT
MRS BPO, L.L.C.; SECOND ROUND SUB                                and JURY DEMAND
LLC; and JOHN DOES 1 to 10,

                      Defendants.


       Plaintiff David M. Liebman, individually and on behalf of those similarly situated, by

way of Class Action Complaint against Defendants MRS BPO, L.L.C., Second Round Sub LLC,

and John Does 1 to 10, state:

                                       NATURE OF THE CASE

       1.      This is a putative class action arising from Defendants, MRS BPO, L.L.C. and

Second Round Sub LLC's unlawful disclosure of private financial information to third parties



                                           Page 1 of' 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 5 of 28 PageID: 7



without the prior consent of the consumers.

       2.      The Fair Debt Collection Practices Act prohibits the disclosure of information to

third parties to prevent identity theft and invasions of privacy. As the National Consumer Law

Center put it eloquently:

       As the world has gone digital, consumers' records, both financial and otherwise,
       are increasingly vulnerable to exposure. Transactions that were once fleeting,
       recorded only on paper and filed in some cabinet, or perhaps reduced to
       microfiche, are now but mouse-clicks away from duplication and dissemination.

       Unregulated databases, escalating numbers of mergers, and the proliferation of
       information brokers—private investigators who specialize in obtaining
       computerized records—all threaten privacy. As was noted in Congress,
       "databases of personal identifiable information are increasingly prime targets of
       hackers, identity thieves, rogue employees, and other criminals, including
       organized and sophisticated criminal operations."

       The intemet raises particular privacy concerns, as information sent over the World
       Wide Web may pass through dozens of different computer systems, each of which
       can snatch and hold the information in its coffers. In addition, website owners can
       track consumers' online behavior and gather information about their preferences,
       often without their knowledge. Web bugs, or tiny graphics that are put into web
       pages and e-mails, can monitor who views the information. Clickstream data can
       tell website owners which pages of the site were viewed and for how long.
       "Cookies" dropped onto a computer may not identify the user by name but do
       identify the particular computer, which allows an interested party to assemble a
       great deal of information about that computer's user.

       Financial inforrnation is especially sensitive, able to reveal not just a consumer's
       standard of living and debt load, but also personal preferences and lifestyle details
       ranging from books bought to prescriptions purchased. In California Bankers
       Ass 'n v. Shultz, Justice Powell pointed out that Iflinancial transactions can reveal
       much about a person's activities, associations, and beliefs." Justice Douglas
       elaborated further:

       A checking account. . [m]ay well record a citizen's activities, opinion, and
       beliefs as fully as transcripts of his telephone conversations . . . In a sense a
       person is defined by the checks he writes. By examining them the agents get to
       know his doctors, lawyers, creditors, political allies, social connections, religious
       affiliation, educational interests, the papers and magazines he reads, and so on ad
       infinitum.

       The same can be said of credit card charges, debit purchases, and online


                                           Page 2 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 6 of 28 PageID: 8



       transactions. Forty years later, the details of these revealing consumer activities
        are easily collected, compiled, analyzed, and accessed, and thus have created a
        lucrative market for their trade. One industry leader among data aggregation
       companies, Acxiom, advertises that it has data on 2.5 billion consumers. Acxiom
       claims that one of its products covering American consumers has data on 250
       million consumers, offering data not just on individual demographics, but also
       household characteristics, financial information, life events, major purchases, and
       behavior, all of which allows for targeted marketing. Experian reports that it
       manages data on more than 300 million consumers and 126 million households,
       while Equifax claims a database of over 115 million U.S. households distributed
       over 150 different segment groups, which can be used to predict behavior. In
       2017, Equifax suffered a data breach that involved the personal data on nearly
       half the United States population being stolen, a breach that a Congressional
       committee found to have been "entirely, preventable." In 2014, the Federal Trade
       Commission filed a complaint against another data broker that allegedly bought
       the payday loan applications of consumers and then sold the information to
       marketers with no legitimate need for it, leading some scammers among them to
       debit millions from the consumers' Account.

National Consumer Law Center, Fair Credit Reporting (9th ed. 2017) § 18.1, updated at

www.ncic.org/library (footnotes omitted and alterations in original) (attached as Exhibit A).

        3.     For example, in enacting the FDCPA, Congress found "abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy. 15 U.S.C. § 1692(a). See also

Douglass v. Convergent Outsourcing, 765 F.3d 299, 303-04 (3d Cir. 2014) ("The disclosure of

[the consumer's] account number raises these privacy concerns. The account number is a core

piece of information pertaining to [the consumer's] status as a debtor and Convergent's debt

collection effort. Disclosed to the public, it could be used to expose her financial predicament.

Because Convergent's disclosure implicates core privacy concerns, it cannot be deemed

benign.").

       4.      Despite the Douglass ruling, Defendants continue to misuse and unlawfully

disclose private financial information about consumers to third-parties.


                                           Page 3 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 7 of 28 PageID: 9



        5.      Defendants' disclosure of sensitive financial information to third parties is an act

consistent with a course of conduct and practice which was either designed to, or had as its

natural consequence, an attempt to obtain money from consumers through the use of false,

misleading, deceptive, abusive, unfair, unconscionable, and unlawful conduct prohibited by

common law and statutory law including, but not limited to, the Consumer Fraud Act ("CFA"),

N.J.S.A. 56:8-1, et seq., and the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.c. §§

1692, et seq.

        6.      Defendants are subject to strict liability under the FDCPA for the prohibited

communication with third parties "without the prior consent of the consumer given directly to the

debt collector . . . in connection with the collection of [the] debt, with any person other than the

consumer . . . ." 15 U.S.C. § 1692c(b) and for violating 15 U.S.C. § 1692d(3).

        7.      Thus, Plaintiff bring this class action for damages against Defendants arising from

Defendants' unlawful disclosure of sensitive and confidential personal identifying and financial

information, when attempting to collect debts from New Jersey consumers.

        8.      Defendants are subject to strict liability under the FDCPA for communicating

with third parties "without the prior consent of the consumer given directly to the debt collector.

. . in connection with the collection of [the] debt, with any person other than the consumer . . . ."

                                       JURISDICTION AND VENUE

       9.       This Court has jurisdiction to entertain this matter pursuant to 15 U.S.C. §

1692k(d) and 28 U.S.C. § 1331.

        10.     Venue is proper in Essex County because Defendants regularly conduct business

there, including the collection of debts against New Jersey residents residing in Essex County.

                                                PARTIES

       11.      Plaintiff, David M. Liebman ("Liebman"), is a natural person.

                                            Page 4 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 8 of 28 PageID: 10



          12.    "Plaintiff" refers to Liebman.

          13.    At all times relevant to this lawsuit, Plaintiff was a citizen of the State of New

Jersey.

          14.    Defendant, MRS BPO, L.L.C. ("MRS") is a collection agency with an office

located at 1930 Olney Avenue, Cherry Hill, New Jersey 08003.

          15.    Defendant, Second Round Sub LLC ("SRS") is a collection agency with an office

located at 1701 Directors Boulevard, Suite 900, Austin, Texas 78744.

          16.    Defendants John Does 1 to 10 are natural persons and/or business entities all of

whom reside or are located within the United States and personally created, instituted and, with

knowledge that such practices were contrary to law, acted consistent with and oversaw policies

and procedures used by the employees of Defendants that are the subject of this Complaint.

Those defendants personally control the illegal acts, policies, and practices utilized by

Defendants and, therefore, are personally liable for all of the wrongdoing alleged in this

Complaint. Those fictitious names of individuals and businesses alleged for the purpose of

substituting names of defendants whose identity will be disclosed in discovery and should be

made parties to this action.

          17.    Some or all of John Does 1-10 set the policies and practices complained of herein.

          18.    Some or all of John Does 1-10 were actively engaged in the practices complained

of herein.

          19.   In this pleading, "Defendants" in the plural refers to all Defendants.

                                         FACTUAL ALLEGATIONS

A.        Allegations Regarding Defendants' Practices Generally

          20.   Defendants regularly collect or attempt to collect debts that are past due.

          21.   Defendants regularly collect or attempt to collect debts allegedly owed to others

                                             Page 5 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 9 of 28 PageID: 11



which were incurred primarily for personal, family or household purposes.

        22.    Defendants are in the business of collecting debts or alleged debts of natural

persons which arise from transactions which are primarily for personal, family, or household

purposes.

        23.    The alleged receivables associated with the debts were assigned to Defendants for

the purpose of collection.

        24.    Defendants use the mails, telephone, the internet and other instruments of

interstate commerce in engaging in the business of collecting defaulted debts or alleged debts of

natural persons which arise from transactions which are primarily for personal, family, or

household purposes.

        25.    Defendants are collection agencies.

B.      Plaintiff Liebman

        26.    Defendants have asserted that Liebman allegedly incurred or owed certain

financial obligations arising out of a personal account.

       27.     The debt ("Debt') arose from one or more transactions which were primarily for

Liebman's personal, family or household purposes.

       28.     This account ("Account") was assigned to Defendants for collection.

       29.     Defendants contend that the Account is past due and in default.

       30.     The Account was past due and in default at the time it was placed with or

assigned to Defendants for collection.

       31.     In an attempt to collect the Debt, MRS mailed a collection letter to Liebman on

June 11, 2020("6/11/20 Letter") to collect.

       32.     A true copy of the 6/11/20 Letter but with redactions, is attached as Exhibit B.



                                           Page 6 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 10 of 28 PageID: 12



         33.      Liebman received and reviewed the 6/11/20 Letter.

         34.      Upon information and belief, the 6/11/20 Letter was mailed using a third -party

 letter vendor.

         35.      Liebman never provided consent to Defendants to communicate to third parties

 regarding his Debt.

         36.      By using a letter vendor, Defendants have recklessly disclosed Liebman's

personal identifying information and private information about his Debt to a third party without

 Liebman's prior consent.

        37.       Defendants unlawfully disclosed information about Liebman's Debt including the

account number associated with the Debt and the alleged balances due.

        38.       The FDCPA prohibits a debt collector from communicating with third parties

"without the prior consent of the consumer given directly to the debt collector. . in connection

with the collection of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

creditor, or the attorney of the debt collector ."1

        39.       The FDCPA also prohibits "Nile publication of a list of consumers who allegedly

refuse to pay debts. . ."2

        40.       Unlawfully communicating with a third party letter vendor regarding Plaintiff's debt

violates the FDCPA because it is impermissible communication under sections 1692c(b) and

1692d(3) which has the potential to cause harm to a consumer.3




115 U.S.C. § 1692c(b).
2 15 U.S.C. § 1692d(3).
3 See Hunstein v. Preferred Collection & Mgrnt. Servs., 994 F.3d 1341 (11th Cir. 2021)
(communicating with third party letter vendor violated the FDCPA).

                                              Page 7 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 11 of 28 PageID: 13



         41.     MRS used the same procedures it used in sending the 6/11/20 Letter to Plaintiff

 when sending the same and/or similar letters to numerous other New Jersey consumers.

        42.      During the proposed class period, MRS sent letters the same or similar to the

 6/11/20 Letter to numerous New Jersey consumers in an attempt to collect a debt.

        43.      It is Defendants' policy and practice to unlawfully communicate and convey

 private and sensitive information about consumers with third parties by using third party vendors

to send written collection communications in attempts to collect consumer debts.

        44.      Upon information and belief, Defendants published a list of debtors, including

Plaintiff, that allegedly refuse to pay debts.

                                        CLASS ACTION ALLEGATIONS

        45.      Plaintiff brings this action individually and as a class action on behalf of all others

similarly situated pursuant to Rule 4:32 of the New Jersey Rules of Court.

        46.      Subject to discovery and further investigation which may require Plaintiff to modify

the following class definition at the time Plaintiff moves for class certification, Plaintiff seeks

certification of a class initially defined as follows:

                Class: All natural persons residing in the State of New Jersey
                whose information was disclosed by MRS BPO, L.L.C., to a third
                party on or after June 10, 2015, in an attempt to collect a debt on
                behalf of Second Round Sub, LLC.

                         FDCPA Subclass: All natural persons residing in the State
                         of New Jersey, to whom MRS BPO, L.L.C., sent a
                         collection letter; which letter (a) was dated within one year
                         prior to June 10, 2021; (b) was seeking to collect a
                         consumer debt allegedly owed to Second Round Sub, LLC;
                         and (c) was sent using a third party letter vendor.

        47.     Plaintiff seeks to recover statutory damages, actual damages, and attorney's fees

and costs on behalf of himself and all class members under the claims asserted herein.

        48.     The Class for whose benefit this action is brought is so numerous that joinder of


                                               Page 8 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 12 of 28 PageID: 14



 all members is impracticable.

         49.    There are questions of law and fact common to the members of the Class that

 predominate over questions affecting only individuals.

         50.    A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. A class action will

 cause an orderly and expeditious administration of the claims of the Class and will foster

 economies of time, effort and expense by avoiding thousands of individual suits that will be

 based on the same legal theories that can be resolved in a single proceeding.

        51.     Plaintiff's claim is typical of the claims of the members of the Class. They are a

member of the Class.

        52.     The questions of law and/or fact common to the members of the Class

predominate over any questions affecting only individual members.

        53.     Plaintiff does not have interests antagonistic to those of the Class.

        54.     The Class, of which Plaintiff is a member, are readily identifiable. The

Defendants have records of each account

        55.     Plaintiff will fairly and adequately protect the interests of the Class, and have

retained competent counsel experienced in the prosecution of consumer litigation. Proposed

Class Counsel have investigated and identified potential claims in the action; have a great deal of

experience in handling class actions, other complex litigation, and claims of the type asserted in

this action.

        56.    The prosecution of separate actions by individual members of the Class would run

the risk of inconsistent or varying adjudications, which would establish incompatible standards

of conduct for the Defendants in this action or the prosecution of separate actions by individual



                                            Page 9 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 13 of 28 PageID: 15



 members of the class would create the risk that adjudications with respect to individual members

 of the class would as a practical matter be dispositive of the interests of the other members not

 parties to the adjudications or substantially impair or impede their ability to protect their

 interests. Prosecution as a class action will eliminate the possibility of repetitious litigation.

        57.       Plaintiff does not anticipate any difticulty in the management of this litigation.

                                        FIRST COUNT
                   DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF FOR THE CLASS

        58.       Plaintiffrepeats and realleges all prior allegations as i.f set forth at length herein.

        59.       Defendants' prohibited disclosure of private and sensitive information constitute

unfair and unconscionable commercial practices and otherwise violate the Consumer Fraud Act

("CFA") at N.J.S.A. 56:8-2 and the FDCPA at 15 U.S.C. § 1692 et seq.

        60.       Plaintiff suffered ascertainable loss from Defendants' CFA violations.

        61.       Plaintiff therefore has standing to seek injunctive and other equitable relief under

the CFA, at N.J.S.A. 56:8-19, and the FDCPA.

        62.       Moreover, under the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,

the Plaintiff and the putative Class members can seek declaratory relief.

        63.       The Defendants and their agents or others acting on their behalf should be

enjoined from any further action or failing to take actions that result in any invasion of privacy,

retain benefits from its illegal acts by the use of protected private and financial information.

        WHEREFORE, as to Count One, Plaintiff, on behalf of himself and the putative class

members, hereby requests a Judgment against Defendants, jointly and severally,

        a. Granting class certification for class-wide equitable relief under R. 4:32-1(b)(2), and

              issuing a declaratory judgment applicable to the Plaintiff and putative Class and

              Subclass, pursuant to the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,


                                              Page 10 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 14 of 28 PageID: 16



              ruling that:

                             1. Defendants violated the CFA.

                             2. Defendants violated the FDCPA.

        b. Granting a permanent injunction against the Defendants, pursuant to the CFA, at

              N.J.S. A. 56:8-19, and the FDCPA prohibiting them from the disclosure of consumer's

              information;

        c. Directing the Defendants to provide equitable notice relief pursuant to the CFA and

              FDCPA, providing for notice to Class members of the declaratory and injunctive ruling.

        d. Awarding Plaintiff's counsel reasonable attorneys' fees and costs under the CFA;

        e. For such other and further relief as the Court deems equitable and just.

                                     SECOND COUNT
               DAMAGES UNDER THE CONSUMER FRAUD ACT ON BEHALF OF THE CLASS

        64.       Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        65.      Defendants are "persons" within the meaning of the CFA at N.J.S.A. 56:8-1.

        66.      Plaintiff and those similarly situated obtained "merchandise" within the meaning of

the CFA at N.J.S.A. 56:8-1.

       67.       Defendants engaged in unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in connection with the sale of

merchandise in violation of the CFA at N.J.S.A. 56:8-2.

       68.       Defendants engaged in unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in the subsequent performance of the

sale of merchandise in violation of the CFA at N.J.S.A. 56:8-2.

       69.       Defendants committed unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in direct violation of the CFA at


                                               Page 11 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 15 of 28 PageID: 17



 N.J.S.A. 56:8-2.

        70.       As a result of Defendants' unlawful actions, Plaintiff and the Class members

 suffered ascertainable loss from Defendants' CFA violations, entitling them to treble damages

 under the CFA, at N.J.S.A. 56:8-19.

        WHEREFORE, as to Count Two, Plaintiff, on behalf of himself and the putative Class

        members, hereby requests a Judgment against Defendants,

        a. Granting class certification of the Subclass under R. 4:32-1(b)(3);

        b. Awarding treble damages under the CFA, at N.J. S. A. 56:8-19;

        c. Alternatively awarding a refund of all moneys collected under the CFA, at N.J.S.A.

              56:8-2.11;

        d. Awarding Plaintiff's counsel reasonable attorneys' fees and costs under the CFA, at

              N.J.S.A. 56:8-19;

        e. For pre-judgment and post-judgment interest; and

        f.    For such other and further relief as the Court deems equitable and just.

                                            THIRD COUNT
                                  NEGLIGENCE ON BEHALF OF THE CLASS

        71,      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        72.      Defendants owed the Plaintiff a duty to maintain the confidentiality of his private

and financial information.

        73.      Expert testimony is not required to establish that the disclosure of confidential and

protected information breaches a commonly known duty owed by Defendants.

       74.       The disclosure of the confidential and protected information of the Plaintiff and

the Class damaged them by exposing their private information to persons who lacked any right

or entitlement to know their private information.


                                              Page 12 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 16 of 28 PageID: 18



         75.       The Plaintiff and others have suffered a compensable loss arising from the

 disclosure of their protected private and financial information.

         76.      The Class has likewise suffered a compensable loss arising from the disclosure of

 their protected private and financial information.

         WHEREFORE, as to Count Three, Plaintiff, on behalf of himself and the putative Class

         members, hereby requests a Judgment against Defendants,

         a. Granting class certification of the Class under R. 4:32-1(b)(3);

         b. A money judgment for compensatory damages based on the Defendants' disclosure

               of the Plaintiff and Class' private information;

         c. For attorney's fees, litigation expenses and costs in connection with this action;

         d. For pre-judgment and post-judgment interest; and

         e. For such other and further relief as the Court deems equitable and just.

                                            FOURTH COUNT
                             INVASION OF PRIVACY ON BEHALF OF THE CLASS

         77.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

         78.      Defendants invaded the privacy of Plaintiff by unreasonable publication of private

facts.

         79.      These private facts, Plaintiff's financial information, are actually private matters,

the dissemination of such facts would be offensive to a reasonable person and there is no

legitimate interest of the public in being apprised of the facts publicized.

         80.      Expert testimony is not required to establish that the disclosure of confidential

financial information invaded a person's privacy.

         81.      By publishing the private financial information of the Plaintiff and the Class,

Defendants damaged them by exposing their private information to persons who lacked any right


                                               Page 13 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 17 of 28 PageID: 19



 or entitlement to know their private financial information.

         82.       The Plaintiff and others have suffered a compensable loss arising from the

 invasion of their privacy.

         83.       The Class has likewise suffered a compensable loss arising from the invasion of

 their privacy.

        WHEREFORE, as to Count Four, Plaintiff, on behalf of himself and the putative Class

        members, hereby requests a Judgment against Defendants,

        a. Granting class certification of the Class under R. 4:32-1(b)(3);

        b. A money judgment for compensatory damages based on the Defendants' invasion of

               the privacy of the Plaintiff and Class;

        c. For attorney's fees, litigation expenses and costs in connection with this action;

        d. For pre-judgment and post-judgment interest; and

        e. For such other and further relief as the Court deems equitable and just.

                                           COUNT FIVE
                   FAIR DEBT COLLECTION PRACTICES ACT FOR THE FDCPA SUBCLASS

        84.        Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        85.       Defendants are "debt collectors" within the meaning of 15 U.S.C. § 1692a(6).

        86.       The Debt is a "debt" within the meaning of 15 U.S.C. §1692a(5).

        87.       Plaintiff is a "consumer" within the meaning of 15 U.S.C. § 1692a(3).

        88.       The 6/11/20 Letter is a "communication" as defined by 15 U.S.C. § 1692a(2).

        89.       Defendants sent the 6/11/20 Letter in an attempt to collect a "debt" within the

meaning of 15 U.S.C. §1692a(5).

        90.       Defendants violated the FDCPA including sections 1692c, 1692c(b), 1692d,

1692d(3), and 1692f of the FDCPA.


                                                Page 14 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 18 of 28 PageID: 20



        91.       Based on any one of those violations, Defendants are liable to Plaintiff and the

 Class for statutory damages, attorney's fees and costs under 15 U.S.C. § 1692k.

        WHEREFORE, as to Count Five, Plaintiff, on behalf of himself and the putative Class

 members, hereby requests a Judgment against Defendants, MRS BPO, L.L.C. and Second Round

 Sub LLC,

        a. An order certifying that the Cause of Action may be maintained as a class
           pursuant to R. 4:32 including defining the class, defining the class claims, and
           appointing Plaintiff as the class representative and the undersigned attorney as
           class counsel;

        b. An award of statutory damages for Plaintiff pursuant to 15 U.S.C.
           § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

        c. An award of statutory damages for the Class pursuant to 15 U.S.C.
           § 1692k(a)(2)(13)(ii);

        d. Attorney's fees, litigation expenses, and costs pursuant to 15 U.S.C.
           § 1692k(a)(B)(3); and

        e. For pre-judgment and post-judgment interest; and

        f.    For such other and further relief as may be just and proper.

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all issues subject to trial by jury.


                                  DESIGNATION OF TRIAL COUNSEL

        Pursuant to Rule 4:25-4, Yongmoon Kim is designated as trial counsel for Plaintiff.


                                           CERTIFICATION

        Pursuant to Rule 4:5- 1, I hereby certify to the best of my knowledge that the matter in

controversy is not the subject of any action pending in any court or the subject of a pending

arbitration proceeding, nor is any other action or arbitration proceeding contemplated. There is a


                                             Page 15 of 16
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 19 of 28 PageID: 21



similar case styled Scibilia v. MRS BPO, L.4. C., ESX-L-3614-21. I further certify that. I know of

no party who should be joined in this action at this time.

       I hereby certify that pursuant to Rule 1:38-7: All confidential identifiers of the parties to

this action have been redacted from all docutnehts or pleadings submitted to. the Court


Dated: June 10, 2021                          KIM LAW FIRM LLC

                                              /s/ Yongmoon Kim
                                              Yongmoon Kim, Esq.

                                              Attorneys for Plaintiff




                                           Page 16 of 16
NC LC' 18.1 Introduction
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 20 of 28 PageID: 22
 1)16" At- Published on NCLC Digital Library (https://libraty.ncic.org)
   IMAM'
           Date downloaded: April 26, 2021 6:52 pm

 The Fair Credit Reporting Act (FCRA) protects a limited segment of financial privacy, by regulating consumer reporting
 agencies (CRAs) that collect credit information about consumers, those who provide information to the CRAs, and those who
 seek information from CRAs. However, many consumer financial transactions do not fall within the FCRA, and other sources
 of privacy law must be examined to see if they can protect personal financial data from those who seek to acquire and exploit
 it. Discussed below are some federal statutes, state statutes, common law tort claims, and identity theft laws that may serve to
 shield consumers' economic conduct.

 As the world has gone digital, consumers' records, both financial and otherwise, are increasingly vulnerable to exposure.
 Transactions that were once fleeting, recorded only on paper and filed in some cabinet, or perhaps reduced to microfiche, are
 now but mouse-clicks away from duplication and dissemination.

Unregulated databases, escalating numbers of mergers, and the proliferation of information brokers—private investigators who
specialize in obtaining computerized records—all threaten privacy. As was noted in Congress, "databases of personal
identifiable information are increasingly prime targets of hackers, identity thieves, rogue employees, and other criminals,
including organized and sophisticated criminal opera1ions."1

The intemet raises patticular privacy concerns, as information sent over the World Wide Web may pass through dozens of
different computer systems, each of which can snatch and hold the information in its coffers. In addition, website owners can
track consumers' online behavior and gather information about their preferences, often without their knowledge. Web bugs, or
tiny graphics that are put into web pages and e-mails, can monitor who views the information. Clickstream data can tell
website owners which pages of the site were viewed and for how long. "Cookies" dropped onto a computer may not identify
the user by name but do identify the particular computer, which allows an interested party to assemble a great deal of
information about that computer's user.2

Financial information is especially sensitive, able to reveal not just a consumer's standard of living and debt load, but also
personal preferences and lifestyle details ranging from books bought to prescriptions purchased. In California Bankers Ass 'n
v. Shultz,1 Justice Powell pointed out that "Minancial transactions can reveal much about a person's activities, associations,
and beliefs." Justice Douglas elaborated further:


        IA checking account . . . [rniay well record a citizen's activities, opinion, and beliefs as fully as transcripts of his
         elephone conversations . . . In a sense a person is defined by the checks he writes. By examining them the agents get to
           ow his doctors, lawyers, creditors, political allies, social connections, religious affiliation, educational interests, the
          apers and magazines he reads, and so on ad infinitum.1


The same can be said of credit card charges, debit purchases, and online transactions. Forty years later, the details of these
revealing consumer activities are easily collected, compiled, analyzed, and accessed, and thus have created a lucrative market
for their trade. One industry leader among data aggregation companies, Acxiom., advertises that it has data on 2.5 billion
consumers. Acxiom claims that one of its products covering American consumers has data on 250 million consumers, offering
data not just on individual demographics, but also household characteristics, financial information, life events, major
purchases, and behavior, all of which allows for targeted marketing. Experian reports that it manages data on more than 300
million consumers and 126 million households,z while Equifax claims a database of over 115 million U.S. households
distributed over 150 different segment groups, which can be used to predict behavior.2 In 2017, Equifax suffered a data breach
that involved the personal data on nearly half the United States population being stolen, a breach that a Congressional
committee found to have been "entirely preventable."2 In 2014, the Federal Trade Commission filed a complaint against
another data broker that allegedly bought the payday loan applications of consumers and then sold the information to marketers
with no legitimate need for it, leading some scammers among them to debit millions from the consume's' accounts.1Q

Marketers are intensely interested in consumers' online and other behavior so they can pinpoint consumers for advertising.0
Businesses want to learn as much about consumers as possib1e:12 Furthermore, since the 9/11 attacks, the federal government,
specifically the National Security Agency, has voraciously sought data about individuals both inside and outside the United
States.11 Political groups seek out and aggregate information about consumers to assign them "persuasion scores" that purport
to measure how likely that consumer is to vote for or against a particular candidate. 14 Even the mundane task of grocery
shopping is considered sufficiently informative that supermarkets use "loyalty cards" to track every item purchased by every
cardholder, and they are fre     sell that infonnation to an one who ini lit be interested. Th re is ear insatiable hunger to
0 Copyright, National Consumer
National Consumer Law Center                                                                                            Page 1 of 5
 NCLC.2:21-cv-13630-KM-MAH
 Case  18.1 Introduction   Document 1-1 Filed 07/14/21 Page 21 of 28 PageID: 23
   rfik.kity Published on NCLC
                          •    Digital Library (https://libraty,ncic.org)
             Date downloaded: April 26, 2021 6:52 pm
 learn how consumers get and spend their money.

 Notwithstanding the sensitivity embedded in a person's financial choices, they are, for the most part, fair game for trade.
 While federal law protects against disclosure of video rental preferences,11 cable viewing preferences,14 medical records, and
 student records,11 it does not yet prevent financial or Other institutions from selling their customers' Social Security numbers,
 account balances, maturity dates, securities holdings, or other information to private entities.'2 Consequently, consumers
 remain largely ignorant of the trafficking in such personal information.

 In 2014, the FTC conducted an in-depth study of nine data brokers that collect personal information about consumers and then
 sell it for marketing and other purposes, and issued an extensive and often critical report. 12 In addition to describing the
 processes by which data brokers gather and use consumer information, the agency called for Congress to "consider enacting
 legislation that would enable consumers to learn of the existence and activities of data brokers and provide consumers with
 reasonable access to information about them held by these entities."21 In effect, this is a call for Congress to extend some of the
 basic rights provided by the FCRA to data that falls outside that act. However, there could be downsides to such legislation to
 regulate data brokers, such as preemption of stronger state laws and potential impairment of the FCRA if brokers are covered
 under both that Act and the proposed law.

Though the FCRA limits some disclosures by private parties of consumer financial information, it does not give consumers the
right to prohibit a CRA from disclosing accurate, nonobsolete information to those deemed to have a permissible purpose.22
Furthermore, while some data warehousers fall within the definition of a CRA,21 others that sell their records for reasons other
than those included in the definition of a CRA may evade the FCRA's restrictions.24

In addition, the Gramm-Leach-Bliley Act (the GLBA) gives consumers a limited right to "opt out" of certain disclosures by
financial institutions to nonaffiliated third parties. 21 However, its abundant exceptions arguably all but destroy the protection it
purports to provide.

American privacy law is poorly suited to protecting privacy, especially of computerized consumer information. Aside from the
FCRA, privacy laws largely fall into three categories: laws protecting personal privacy from invasions by governments, federal
or local; the common law tort of invasion of privacy; and statutes and case law that prohibit private parties from obtaining or
disclosing22 specific types of information. Relevant provisions of the GLBA21 will be described in this last category; they
impose certain notice requirements on financial institutions who disclose financial data and a limited right for consumers to opt
out of some kinds of disclosures.



Footnotes
   1 {1} Personal Data Privacy and Security Act of 2005, S. 1332, 109th Cong. (June 29, 2005).


   2 {2} See www. epi c.org/privacy/intemet/cooki es [1].


   3 {3} 416 U.S. 21 (1974).


  4 {4} Id. at 85, 90 (Douglas, J., dissenting).


  5 Acxicut Data: Vnparalleled Glob4 Consimer Insights [2] 2, available at https://www.acxiom.com.


  6 ACX10111   Data: Unpariljeled Global Cosumer Imights [2] 3-4, available at https://www.acxiom.com.


  7 {7} Experian, Experian Marketing Services: Consumer View [3], available at hftps://www.experian.com.


@ Copyright, National Consumer ny              ights
National Consumer Law Center a NC                 oflationiCo               eitr, Inc                                  Page 2 of 5
 N C 14.C* 18.1 Introduction
 Case
 f )16 1TA
           2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 22 of 28 PageID: 24
  1.1[MARY •Published
                    on NCLC Digital Library (https://library.ncic.org)
           Date downloaded: April 26, 2021 6:52 pm

    8 (8) Eqpifax, Compiled Data [4], available at www.equifax.com. In 2017, Equifax had credit information on 820 million
         consumers. U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report,
         The 17quifax Data Bread' [5] 15 (Dec. 2018), available at https://republicans-oversight.house.gov.


    9 U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report, IhtEquifax,
         Data Breach [5] 2 (Dec. 2018), available at https://republicans-oversight.house.gov.


    10 {10) Fed. Trade Commln_ FTC Charges Data Broker with Facilitating the Theft of Millions of Dollars from Consumers'
        Accounts (Dec. 23, 2014j[6], available at www.ftc.gov.


    11(11.) See Frank Pasquale, The Dark Market for Personal Data, N.Y. Times, Oct. 16, 2014.


    12 (12) See, e.g., Stephanie Clifford and Quentin Hardy, Attention, Shoppers: Store Is Tracking Your Cell, N.Y. Times, July
         14, 2013; Your Privacy for Sale, Consumer Rep. (Oct. 2006).


   13 (13) See James Risen and Laura Poitras. N.S.A. Gathers Pata on Social Connections of U.S. Citizens, N.Y. Times. Sept.
       28,2911 [7], available at www.nytimes.com (describing the practices of NSA in analyzing phone call and e-mail logs,
        along with material from "public, commercial and other sources, including bank codes, insurance information,
        Facebook profiles, passenger manifests, voter registration rolls and GPS location information," for both foreigners and
       Americans alike).


   14 {14} For instance, in the 2016 election the data analytics company Cambridge Analytica claimed to have developed
       "psychographic" profiles on potential voters that the Trump campaign could exploit to grow its voter base. See
       Nicholas Confessor° and Danny Hakim, Data Firm Says "Secret Sauce" Aided Trump; Many Scoff,N.Y           N.Y. Times, Mar.
       6, 2017, at Al. See also Jim Rutenberg, Data You Can Believe In: The Obama Campaign's Digital Masterminds Cash
       In, N.Y. Times Magazine, June 20, 2013. One data-mining company that specializes in voter information, Aristotle,
       Inc., advertises that it maintains a "massive and ever-expanding database [that] includes over 190 million U.S. voters"
       and that it can "microtargetp" individuals based on their "interests and hobbies," along with "political district, political
       party affiliation, super-voters, gender, ethnicity, marital status, wealth, educational level and presence of children."
       lfttp://aristotle.com/political-data [8].


   15 {15) Video Privacy Protection Act of 1988, 18 U.S.C. § 2710.

   Several states have similar acts, some of which extend beyond prohibiting merely the disclosure of video rental records to
       the disclosure of the purchase or rental of any written materials. See, e.g., Mich. Comp. Laws § 445.1712 (known as
       both Michigan's Preservation of Privacy Act and the Video Rental Privacy Act) (prohibiting, with exceptions anyone
       who is "engaged in the business of selling at retail. . . written materials" from disclosing information about the
       transaction in a way that "indicates the identity of the customer"). See also Coulter-Owens v. Rodale, Inc., 2015 WL
       575004, at *4 (E.D. Mich. Feb. 11, 2015) (denying dismissal of claim under state video rental privacy act arising from
       the alleged sale by the defendant, a magazine publisher, of subscribers' information to data-mining companies). The
       Sixth Circuit recently limited the reach of Michigan's act by concluding that a magazine publisher that used
       independent third parties to sell subscriptions could not be liable to a customer who had bought a subscription to its
       publication because the publisher was therefore not "in the business of selling at retail." Coulter-Owens v. Time Inc.,
       695 Fed. Appx. 117, 123-124 (6th Cir. 2017).


   16 {16} Cable Communications Policy Act of 1984, 47 U.S.C. § 551(c). Note that the USA PATRIOT Act expanded the list
        of disclosures permitted by the Cable Communications Policy Act by adding certain disclosures made to specified
        government authorities. Pub. L. No. 107-56, § 211 (Oct. 26, 2001), amending 47 U.S.C. § 551(c).


0 Copyright, National Consumer iw             iglus
National Consumer Law Center    NC               ofttionl Co             ciIr, Inc                                   Page 3 of 5
NC Lc- 18.1 Introduction
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 23 of 28 PageID: 25
 1.1ti KAM'
             Published on NCLC Digital Libraly (https://libraw.ncic.org)
             Date downloaded: April 26, 2021 6:52 pm
           17 {17} Most health insurers and providers must comply with the Privacy Rule promulgated pursuant to the Health
          Insurance Portability and Accountability Act (HIPAA). 45 C.F.R. §§ 160.101 to 160.312, §§ 164.102 to 164.534. The
          HIPAA Privacy Rule generally prohibits covered entities from using or disclosing protected health information except
          as specifically allowed. Among the permitted disclosures are those to CRAs for purposes of payment, so long as the
          disclosure is limited to the following information: name and address, date of birth, Social Security number, payment
          history, account number, and name and address of the health care provider. 45 C.F.R. §§ 164.501, 164.506(0)(1). In
          2009, Congress expanded the categories of those subject to HIPAA's anti-disclosure requirements in the Health
          Information Technology for Economic and Clinical Health Act (the HITECH Act). Pub. L. No. 111-5, 123 Stat. 115
          (Feb. 7, 2009) (codified in scattered sections of titles 26 and 42 of the United States Code). See also 45 C.F.R. §
          160.103 (containing an expanded definition of the "business associates" who are subject to the anti-disclosure
          provisions). For a discussion of the HIPAA Privacy Rule, see National Consumer Law Center, Collection Actions §
          234 [9] (4th ed. 2017), updated at www.ncic.org/library. See §5.4[10], supra, for a discussion of the FCRA' s
          restrictions on medical information.


   18 {18} Family Educational Rights & Privacy Act of 1974, 20 U.S.C. § 1232g.


   19 {19} Federal law prohibits firms and persons who regularly prepare income tax returns for others from disclosing
       personal tax information or using it for other purposes, with a few exceptions. 26 U.S.C. § 7216. The Privacy Act of
        1974, 5 U.S.C. § 552a, requires all government agencies, whether federal, state, or local, that request Social Security
       numbers to provide a disclosure statement that explains whether the consumer is required to provide the number, how it
       will be used, and under what statutory authority the agency is requesting the number. The Act provides that a consumer
       cannot be denied a benefit for refusing to provide the number unless the number is required by federal law (or the
       disclosure is to an agency that had been using Social Security numbers prior to enactment of the Privacy Act).
       Although usually a consumer is not compelled to disclose her Social Security number to a private business, no federal
       law prohibits them from asking for it or from refusing to do business with a consumer who refuses to provide it.


   20 {20} FecL Trede_Comm'n. Data Brokers: A Call for Transparency and Accountability at i (Mv 20141 [11], available at
        www.ftc.gov.


   21 {21} Id. at vii. The FTC noted these specific concerns: "Data brokers acquire a vast array of detailed and specific
       information about consumers; analyze it to make inferences about consumers, some of which may be considered
        sensitive; and share the information with clients in a range of industries. All qf this activity takes place behind the
       scenes, without consumers' knowledge." Id. (emphasis added).


   22 {22} The Act additionally imposes some restrictions on users of consumer reports and imposes obligations on those that
        furnish information to CRAs to provide accurate information. See Cjia. 6 [12] and / [13], supra. Some state laws give
        consumers the right to deny access to, or to "freeze," their consumer reports. See § 9.4,1 [14], supra, and Appx. ft [15],
        infra.


   23 {23) See § 2.7.1 [16], supra.


   24 {24} U.S. Gov't Accountability Office, GA0-06-674, Report to the Committee on Banking, Housing and -Urban Affairs,
        U.S. Senate: Personal Information: Key Federal Privacy Laws Do Not Require Information Resellers to Safeguard All
        Sensitive Data (June 2006). See generally Qh, 2 [17], supra (discussing what constitutes a "consumer report" and
        "consumer reporting agency").


  25 {25} See § 18.4.1 [18], infra.


  26 {26} For example, through wiretapping. See, e.g., 18 U.S.C. § 2510; Cal. Penal Code §§ 631 to 637; Conn. Oen. Stat.
      Ann. §§ 53a-187 to
© Copyright, National Consumer
National Consumer Law Center                                                                                           Page 4 of 5
  NC  18.1 Introduction
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 24 of 28 PageID: 26
 DI(311'‘I
 1,161imty   Published on NCLC Digital Library (https://library.ncic.org)
             Date downloaded: April 26, 2021 6:52 pm


    27 {27} For example, the disclosure of customers' video recording rentals. See, e.g., Cal. Civ. Code § 1799.3 (West); Conn.
        Gen. Stat. Ann. § 53-450; Iowa Code Ann. § 727.11.


    28 {28} 15 U.S.C. §§ 6801 to 6810.


   29 {29} See 6 18.4.1 [18], infra.




 Source: National Consumer Law Center, Fair Credit Reporting [9th ed.], updated at www.ncic.org/library
 Source URL: https://library.ncic.org/fcr/1801-0


Links
[1] http://www.epic.org/privacy/intemet/cookies
[2] https://www.aodom.com/wp-content/uploads/2019/02/Aoxiom_Data_Overview_2019_02.pdf
[3] https://www.experian.com/marketing-services/targeting/data-driven-marketing
[4] http://www.equifax.com/compiled-data/
[5] https://republicans-oversight.house.gov/wp-content/uploads/2018/12/Equifax-Report.pdf
[6] https://www.ftc.govinews-events/press-releases/2014/12/ftc-charges-data-broker-facilitating-theft-millions-dollars
[7] http://www.nytimes.com/2013/09/29/us/nsa-examines-social-networks-of-us-citizens.html?J=0
[8] http://aristotle.com/political-data
[9] https://1ibraxy.ncic.org/ncic/link/CA.09.03.04
[10] https://library.ncic.org/ncic/link/FCR.05.04
[11] https://www.ftc.gov/system/files/documents/reports/data-brokers-call-transparency-accountability-report-federal-trade-
commission-may-2014/140527databrokerreport.pdf?utm_source=govdelivery
[12] https://libraty.ncic.org/nclelink/FCR.06
[13] https://library.nclo.orencic/link/FCR.07
[14] https://library.ncic.orgincic/link/FCR.09.04.01
[15] https://library.ncic.orencic/link/FCR.AH
[16] https://library.ncic.org/ncic/link/FCR.02.07,05
[17] https://library.ncic.org/ncic/link/FCR.02
[18] https://1ibrary.nc1c.org/ncic/linIc./FCR.18.04.01




© Copyright, National Consumer
National Consumer Law Center                                                *,Inc                                 Page 5 of 5
        Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 25 ofMRS
                                                                         28BPO.
                                                                                                     MRS
                                                                                l..L.G. 27
                                                                            PageID:
     I   MK4:14R M4111                                                                                                       1030 OLNEY AVE.
 III I 4F.P411 tiFatC.gnakil I                                                                                               CHERRY HILL, NJ 08003
 S. SEMIZSA11                                                                                                                833.308-0703
 PGA3/600313300 - 1525623270 12669D
 FOLItI Addre$s :
                                                             REDACTED                                                        Office Hours:
                                                                                                                             tv1aiday. Thursday 9i.1111 - Dom ET
 MRS BPO, L.L.C.                                                                                                             Friday             Oam - 5prit ET
 1930 OLNEY AVE.
 CHERRY HILL, NJ 08003                                                                                                                                       REDAC




         hidi11111.did111111110,”101M111140111611141,4h11 I
         DAVID M LIEBMAN
         Redacted                                                                                                      une 11, 2020
         Redacted
                                                                                                                TOR: Redacted
                                                                                                       CREDITOR ACC T ft: guk:Reo-,4
                                                                                                   ,AL CREDITOR Redacted
                                                                                               IGINAL CREDITOR Accio! xxxxRE4-41
                                                                                             MRS Acc-r If: REDACTED
    Would you prefer to chat about payment cTpti4Tin-s—                                      ACCOUNT BALANCE : Redacted
   via the web? You can visit us at www.mrsboo.00m
             and chat with a representative.



Dear DAVID M LIEBMAN,
We recognize lhat soMetimes circumstances or events can maker it difficult to setisty your financial obligations We am presenting three options to resolve your
balance. We are not obligated to renew these offers,
Option ',: Make I payment of Redacted to be received by 06126i2020.
Option 2: Make 6 payments °Redacted The first parieni elRedactel is to be received by 06/2612020 Remaining payments b1Redacted are to be received by
the 26111 ol each following month until the total discount offer ot Redacted Is paid.

Option 3: Make 12 payments of Redacted., The first payment ol Redacted is lobe received by 06f26/2020. Ilemaiiiing payments oi Redacted are to be received by
the 261h of each follow4ng month until the total discount oiler of Redacted Is paid,

Payment May be made by calling 833-308.0703, mailing to the above address, or by using our online payment wobsito ct htIvs:uportel.mrsbno,com
When you call, please let our representative know that you have recetvod the Redacted                       Option Lotter,
Sincerely,
MRS OPO, LL C.
833-306-0703
Letter la REDACTED

                                This 15 an attempt to collect a debt and any information obtained will Do used for that purpose.
                                                          This communication is from a dent collector




                                   [EXHIBIT 13-1
Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 26 of 28 PageID: 28




                         Civil Case Information Statement
 Case Details: ESSEX I Civil Part Docket# L-004578-21

Case Caption: LIEBMAN DAVID VS MRS BPO, L.L.C.                   Case Type: COMPLEX COMMERCIAL
Case Initiation Date: 06/10/2021                                 Document Type: NJ eCourts Case Initiation Confirmation
Attorney Name: YONGMOON KIM                                      Jury Demand: YES - 6 JURORS
Firm Name: KIM LAW FIRM LLC                                      Is this a professional malpractice case? NO
Address: 411 HACKENSACK AVE STE 701                              Related cases pending: YES
HACKENSACK NJ 07601                                              If yes, list docket numbers: Scibilia v. MRS BPO, L,L.C., ESX-L-
Phone: 2012737117                                                3614-21
Name of Party: PLAINTIFF : Liebman, David, M                     Do you anticipate adding any parties (arising out of same
Name of Defendant's Primary insurance Company                    transaction or occurrence)? NO
(if known): Unknown
                                                                 Are sexual abuse claims alleged by: David M Liebman? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



Will an interpreter be needed? NO
         If yes, for what language:


 Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? YES



I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/10/2021                                                                                             /s/ YONGMOON KIM
Dated                                                                                                             Signed
      Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 27 of 28 PageID: 29
ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK           NJ 07102
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS  8:30 AM - 4:30 PM

                             DATE:      JUNE 11, 2021
                             RE:        LIEBMAN DAVID VS MRS BPO, L.L.C.
                             DOCKET:    ESX L -004578 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 4.

     DISCOVERY IS PRESUMPTIVELY 450 DAYS BUT MAY BE ENLARGED OR SHORTENED BY THE
JUDGE AND RUNS FROM THE FIRST ANSWER OR 90 DAYS FROM SERVICE ON THE FIRST
DEFENDANT, WHICHEVER COMES FIRST.
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE MANAGING JUDGE ASSIGNED IS:    HON KEITH E.    LYNOTT

       IF YOU HAVE ANY QUESTIONS,   CONTACT TEAM        002
AT:   (973) 776-9300 EXT 56908.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH  R.4:5A-2.
                            ATTENTION:
                                             ATT: YONGMOON KIM
                                             KIM LAW FIRM LLC
                                             411 HACKENSACK AVE STE 701
                                             HACKENSACK       NJ 07601

ECOURTS
                    ESX-L-004578-21 06/22/2021 10:15:48 AM Pg 1 of 1 Trans ID: LCV20211488854
DocuSign Envelope ID: 2CF8BD6F-1318-4969-BF06-74707B267B50
           Case 2:21-cv-13630-KM-MAH Document 1-1 Filed 07/14/21 Page 28 of 28 PageID: 30
DAVID M. LIEBMAN, O/B/O HIMSELF & THOSE SIMILARLY SITUATED
                                                                          Plaintiff                                     20210615164251
                                                                                                                           Superior Court Of New Jersey
                                        vs
MRS BPO, LLC,, ET AL                                                                                                                         ESSEX Venue
                                                                       Defendant
                                                                                                                         Docket Number: ESX L 4578 21
Person to be served (Name and Address):
SECOND ROUND SUB, LLC,
PRINCETON SOUTH CORPORATE CENTER, STE 160 100 CHARLES EWING                                              AFFIDAVIT OF SERVICE
BLVD                                                                                                         (For Use by Private Service)
EWING NJ 08628
By serving: CORPORATION SERVICE COMPANY                                                      Cost of Service pursuant to R. 4:4-3(c)

Attorney: YONGMOON KIM, ESQ.
                                                                                                                    $ ______.____
Papers Served: SUMMONS AND CLASS ACTION COMPLAINT, EXHIBITS

Service Data:     [X] Served Successfully             [ ] Not Served
                                                                                             Name of Person Served and relationship/title:
 Date/Time:        6/16/2021 1:11 PM
                                                                                             JOHNNIE MYERS
[ ] Delivered a copy to him/her personally

[ ] Left a copy with a competent household member over 14 years of age residing              PERSON AUTHORIZED TO ACCEPT SERVICE
therein (indicate name & relationship at right)

[X] Left a copy with a person authorized to accept service, e.g. managing agent,
registered agent, etc. (indicate name & official title at right)




Description of Person Accepting Service:

SEX:M     AGE: 21-35 HEIGHT: 5'9"-6'0"           WEIGHT: 161-200 LBS.          SKIN:BLACK              HAIR: BALD            OTHER:

Unserved:
[ ] Defendant is unknown at the address furnished by the attorney
[ ] All reasonable inquiries suggest defendant moved to an undetermined address
[ ] No such street in municipality
[ ] Defendant is evading service
[ ] Appears vacant
[ ] No response on:                     Date/Time: ____________________
                                             Date/Time: ____________________
                                             Date/Time: ____________________

Other:




To Be Used Where Electronic Signature Not Available                                   Docusign Court Approved E-Signature
Served Data:
Subscribed and Sworn to me this                                                       I, JANE NUNN,
                                                                                      was at the time of service a competent adult, over the age of 18 and
________________day of _________________, 20 __________                               not having direct interest in the litigation. I declare under penalty of
                                                                                      perjury that the foregoing is true and correct.
Notary Signature:______________________________________                               \dsASign\
                                                                                                                                      06/16/2021
________________________      _________________________                               Signature of Process Server                          Date
      Name of Notary               Commission Expiration



Name of Private Server: JANE NUNN Address: 2009 Morris Avenue UNION, NJ 07083 Phone: (800) 672-1952
